Beoti.es, O. J.
1. Tlie special grounds of the motion for a new trial (several of which are not complete and understandable within themselves) show no material or harmful error.
2. The evidence connecting the defendant with the offense charged, while circumstantial, was sufficient to authorize the jury to find that it excluded every reasonable hypothesis save that of the defendant’s guilt; and, that finding having been approved by the trial judge, and no error of law appearing, this court is without jurisdiction to interfere with his discretion in passing upon the motion for a new trial.

Judgment affirmed.


Luke and Bloodworth, JJ., concur.

R. H. Burroughs, for plaintiff in error.
J. T. Grice, solicitor-general, contra.